Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 19, 1990, convicting him of robbery in the first degree (three counts) and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction arose from the gun-point robbery of three individuals in the lobby of an apartment building. Two of the three victims testified at trial, but the prosecution was unable to locate the third individual at that time.
We find that the trial court’s interjections during the course of the trial were not improper, but were intended to clarify the testimony and ensure that a proper foundation was made for the admission of evidence (see, People v Yut Wai Tom, 53 NY2d 44, 57-58; People v Cruz, 144 AD2d 478, 479). In addition, the predeliberation Allen charge was not coercive, but properly conveyed to the jury that their verdict should be based upon reason rather than emotion (see, People v Innocent, 150 AD2d 608, 609; People v Bowen, 134 AD2d 356, 357).
The defendant’s request for a missing witness charge was properly denied in light of the prosecution’s diligent attempts to locate the third victim (see, People v Erts, 73 NY2d 872, 874; People v Gonzalez, 68 NY2d 424, 428).
We find no merit to the defendant’s remaining contention. Thompson, J. P., Balletta, Eiber and Ritter, JJ., concur.